

	

		II

		109th CONGRESS

		1st Session

		S. 1993

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To provide for a comprehensive, new strategy for success

		  in Iraq that includes a sustainable political solution and the redeployment of

		  United States forces tied to specific political and military

		  benchmarks.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Strategy for Success in Iraq

			 Act.

		2.FindingsThe Senate makes the following

			 findings:

			(1)The men and women

			 of the Armed Forces have performed with valor, honor, and courage in

			 Iraq.

			(2)United States

			 military commanders and intelligence community personnel agree that the

			 insurgency in Iraq draws substantial support from disaffected Iraqi

			 Sunnis.

			(3)The new Iraq

			 constitution was adopted in a national referendum on October 15, 2005, despite

			 the opposition of a great majority of Iraqi Sunnis.

			(4)Iraq cannot be

			 stable without a sustainable political solution embraced by the Sunni minority

			 as well as the majority Shias and Kurds.

			(5)Senior United

			 States military commanders and Administration officials have acknowledged that

			 the insurgency cannot be defeated without a political solution.

			(6)The commander of

			 the Multinational Forces-Iraq, General George Casey, told the Committee on

			 Armed Services of the Senate on September 29, 2005, that [i]ncreased

			 coalition presence feeds the notion of occupation … contributes to the

			 dependency of Iraqi security forces on the coalition … [ and ] … extends the

			 amount of time that it will take for Iraqi security forces to become

			 self-reliant.

			(7)General Casey

			 also said that [r]educing the visibility and, ultimately, the presence

			 of coalition forces as we transition to Iraqi security self-reliance remains a

			 key element of our overall counterinsurgency strategy.

			(8)The United States

			 Armed Forces have established a training program for the security forces of

			 Iraq that continues to make possible the assumption of security

			 responsibilities by such security forces.

			(9)The number of

			 members of the United States Armed Forces in Iraq has risen to more than

			 160,000 to provide protection for the recent constitutional referendum and the

			 upcoming December elections in Iraq.

			(10)The people of

			 Iraq will elect their first permanent government since the 2003 invasion on

			 December 15, 2005.

			(11)The success of

			 the December elections will constitute an important benchmark in transferring

			 political responsibilities to the people of Iraq.

			(12)The phased

			 redeployment of United States Armed Forces based on achieving benchmarks for

			 the transfer of political and security responsibilities to Iraq is a critical

			 part of a successful strategy in Iraq.

			3.Strategy for

			 SuccessTo complete the

			 mission in Iraq and bring our troops home, the President must implement a

			 comprehensive new strategy for success in Iraq that simultaneously pursues a

			 sustainable political solution and the redeployment of United States forces

			 tied to specific political and military benchmarks.

		4.Implementation

			 of StrategyTo implement the

			 strategy under section 3, the President must undertake aggressive diplomatic,

			 political, military and economic measures, including actions to achieve the

			 following:

			(1)Reduce the sense

			 of United States occupation of Iraq by—

				(A)committing

			 publicly not to establish permanent United States military bases in Iraq, or to

			 maintain a large United States combat force on Iraq soil indefinitely;

				(B)drawing-down at

			 least 20,000 United States troops upon the successful completion of the

			 December 2005 elections as the first step in the process of reducing the United

			 States force presence in Iraq as political and military benchmarks are met;

			 and

				(C)reducing the

			 visibility of United States forces by placing as many as possible in rear

			 guard, garrisoned status for security backup purposes.

				(2)Give Sunnis a

			 real stake in the future of Iraq by—

				(A)convincing Iraqi

			 Shias and Kurds to address legitimate Sunni concerns about regional autonomy

			 and the allocation of oil revenues;

				(B)hosting a

			 conference of the neighbors of Iraq, the United Kingdom, other key members of

			 the North Atlantic Treaty Alliance, and the Russian Federation, immediately

			 after the December elections, to develop a collective strategy to bring the

			 parties in Iraq to a sustainable political compromise that also includes mutual

			 security guarantees among the peoples of Iraq; and

				(C)urging the Sunni

			 neighbors of Iraq to immediately set up a reconstruction fund targeted to the

			 majority Sunni areas to show Iraqi Sunnis the benefits of participating in the

			 political process.

				(3)Appoint a

			 high-level presidential envoy to strengthen United States diplomatic efforts

			 with respect to Iraq.

			(4)Develop a new

			 regional security structure with United States participation to enlist the

			 support of the Sunni neighbors of Iraq.

			(5)Accelerate

			 reconstruction efforts in Iraq by providing the necessary civilian personnel to

			 do the job, establishing civil-military reconstruction teams throughout Iraq,

			 streamlining the disbursement of funds to the provinces of Iraq, expanding job

			 creation programs in Iraq, and strengthening the capacity of Iraqi government

			 ministries.

			(6)Create the

			 military conditions for the redeployment of United States forces by—

				(A)intensifying the

			 training of Iraqi security forces through expanded in-country training and the

			 acceptance of outstanding offers from other countries to do more

			 training;

				(B)transferring

			 military and police responsibilities on a phased basis to Iraqi security forces

			 as their capabilities increase; and

				(C)working with the

			 new Iraq government to secure international support for a multinational force

			 to help protect the borders of Iraq until a capable national army is

			 formed.

				5.Reports to

			 Congress

			(a)Reports

			 requiredNot later than June

			 30, 2006, and every six months thereafter, the President shall submit to the

			 appropriate committees of Congress a report the actions taken to implement the

			 strategy set forth in section 3 including the actions specified in section

			 4.

			(b)Appropriate

			 committees of Congress definedIn this section, the term appropriate

			 committees of Congress means—

				(1)the Committees on Foreign Relations and

			 Appropriations of the Senate; and

				(2)the Committees on International Relations

			 and Appropriations of the House of Representatives.

				

